334 S.W.3d 925 (2011)
STATE of Missouri, Respondent,
v.
D'Anthony M. TOOMBS, Appellant.
No. WD 70885.
Missouri Court of Appeals, Western District.
March 29, 2011.
Rosemary Ellen Percival, Kansas City, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before Division One: THOMAS H. NEWTON, P.J., JAMES M. SMART, JR., and JOSEPH M. ELLIS, JJ.

ORDER
PER CURIAM:
D'Anthony M. Toombs appeals his convictions for first-degree assault and armed criminal action. He says the trial court committed reversible error in submitting the "hammer" instruction to the jury because it coerced the guilty verdicts. The judgment is affirmed. Rule 30.25(b).